Bell, Chief Judge.
This is a suit to recover for a fee for conducting an appraisal of real estate. A jury returned a verdict for the plaintiff and judgment was entered. On appeal, the parties have submitted a stipulation as to the evidence considered at trial. The stipulation shows a conflict in the testimony as to whether the defendant contracted with the plaintiff to perform the appraisal in his individual capacity or as the agent of the disclosed third-party principal. It was, therefore, apparent that a jury question was presented and the trial court correctly denied the defendant’s motion for a directed verdict. As the evidence authorized the verdict in favor of plaintiff, we must affirm.

Judgment affirmed.


McMurray and Smith, JJ., concur.